Citation Nr: 1410536	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-41 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to an initial rating greater than 30 percent disabling for dysthymia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The issue of entitlement to an initial rating greater than 30 percent disabling for dysthymia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  An October 2006 rating decision denied service connection for right ear hearing loss.  The Veteran did not perfect an appeal with respect to that decision and no new and material evidence was received within the one-year appeal period.

2.  Evidence submitted since the October 2006 rating decision raises a reasonable possibility of substantiating the Veteran's claim.

3.  Resolving reasonable doubt in the Veteran's favor, the evidence establishes that the currently diagnosed right ear hearing loss is related to his military service.


CONCLUSIONS OF LAW

1.  The October 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for right ear hearing loss is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

In an October 2006 rating decision the RO denied service connection for right ear hearing loss on the basis that the Veteran's currently diagnosed right ear hearing loss was not related to his military service.  The Veteran did not perfect an appeal as to that rating decision, or submit documentation constituting new and material evidence within the one-year appeal period.  Thus, the October 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  Evidence submitted and obtained since the October 2006 decision includes the April 2010 private opinion of the Veteran's audiologist, who concluded that the Veteran's high frequency hearing loss, worse in the right ear, was most likely noise related.  This opinion directly addresses the basis of the October 2006 denial.  As this evidence is new since it had not been previously considered by VA and material as it raises the reasonable possibility of substantiating the claim, the Board finds that the Veteran's claim must be reopened and adjudicated on the merits.

As to the merits of the Veteran's appeal, establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  Service connection for sensorineural hearing loss may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization-American National Standards Institute (ISO-ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards. 

The service treatment records reflect that results of an audiogram conducted on service entrance in June 1962, converted into ISO-ANSI standards, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
*
-5

Results of an audiogram conducted on service separation in May 1966, converted into ISO-ANSI standards, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
20
15

Thus, although hearing loss for VA purposes was not shown in service or at separation in May 1966, some decrease in hearing acuity at 2000 Hertz and 4000 Hertz is evident when comparing the two sets of audiometric testing results.  Service connection for hearing loss, however, can still be established if the evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In the Veteran's case, right ear hearing loss for VA purposes was diagnosed both by his private audiologist at an April 2010 visit, and at the September 2010 VA audiology examination.

Two opinions of record exist with respect to the nexus between the Veteran's currently diagnosed right ear hearing loss and his military service.  As noted above, the April 2010 private opinion concluded that the Veteran's high frequency hearing loss, worse in the right ear, was most likely noise related.  Conversely, the September 2006 VA examiner's opinion concluded that since there was normal right ear hearing acuity at service separation, the currently diagnosed right ear hearing loss was not related to military service, essentially noting that the normal separation audiogram, subsequent to the Veteran's in-service noise exposure, would verify that his hearing had recovered without permanent loss.

Both opinions considered the evidence as to the Veteran's hearing loss history and etiological factors and are competent opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Even though the Veteran reported to the September 2006 VA examiner that he had a short period of post-service employment working on a flight line, the record reflects that his left ear hearing loss and tinnitus were both previously adjudicated as related to service; both benefits were granted based on the Veteran's in-service noise exposure.  Further, the September 2006 VA examiner's opinion, while focusing on the hearing acuity being within normal limits at service separation, appears to ignore the threshold shift (decrease in right ear hearing acuity) at 2000 Hertz and 4000 Hertz over the course of the Veteran's military service.  Id.  It is important to note that such a threshold shift also occurred as to the left ear hearing acuity and that VA has already conceded that his in-service noise exposure was sufficient to result in hearing loss, no matter what additional noise exposure he received after service.  Resolving reasonable doubt in his favor, service connection is warranted.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for right ear hearing loss is reopened.

Service connection for right ear hearing loss is granted.


REMAND

Service connection for dysthymia was granted by the September 2011 rating decision.  In his October 2011 notice of disagreement, the Veteran stated that he felt his symptoms warranted a rating of "at least 30 percent or maybe even 50 percent."  In a November 2011 rating decision, the RO continued the 10 percent rating and the April 2012 rating decision increased the rating to 30 percent.  In the April 2012 rating decision, the RO informed the Veteran that if the 30 percent rating assigned satisfied his appeal, he should notify VA.  The record does not reveal that he has submitted such documentation or otherwise notified VA that he wished to withdraw his appeal.  To that end, the April 2012 rating decision also directed the Veteran to "see [Statement of the Case] this date."  However, review of both the paper and electronic (including Virtual VA and the Veterans Benefits Management System databases) does not reveal that a Statement of the Case was ever issued.  The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Remand is required so that the Veteran may be issued a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issue of entitlement to an initial rating greater than 30 percent disabling for dysthymia is REMANDED for the following action:

Issue a Statement of the Case, and notify the Veteran of his appellate rights, with respect to the issue of entitlement to an initial rating greater than 30 percent disabling for dysthymia.  38 C.F.R. § 19.26 (2013).  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over this issue, a timely substantive appeal to the September 2011 rating decision must be filed.  38 C.F.R. § 20.202 (2013).  If the Veteran perfects an appeal as to this issue, return the case to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


